In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-13-00338-CV
                           ____________________


                 IN THE ESTATE OF CHLORA F. CORBIN

_______________________________________________________            ______________

                  On Appeal from County Court at Law No. 2
                        Montgomery County, Texas
                        Trial Cause No. 12-29673-P
________________________________________________________             _____________

                          MEMORANDUM OPINION

      Carlton Eugene Corbin, acting pro se, appeals from the probate court’s

decisions to grant his sister’s application to probate their mother’s will and to

appoint his sister as the executrix of their mother’s estate. We affirm the trial

court’s order.

      Initially, we note that we have jurisdiction to review Carlton’s appeal. An

order disposing of a discrete phase of a probate proceeding is considered to be final

for the purpose of granting us the right to hear an appeal that relates to that phase

of the proceeding. See Crowson v. Wakeham, 897 S.W.2d 779, 783 (Tex. 1995).

                                         1
When a probate court renders a final order, the order is appealable. Tex. Est. Code

Ann. § 32.001(c) (West 2014).

      Carlton’s mother, Chlora F. Corbin, died in February 2012. Chlora’s will,

signed in August 1999, divided Chlora’s estate equally between Chlora’s son,

Carlton, and Chlora’s daughter, Vera Corbin Pavlovsky. Vera was identified in

Chlora’s will as the person that she wanted to serve as the independent executrix of

her estate. After Chlora’s death, Vera offered the will for probate, and she asked

the probate court to appoint her to serve as the estate’s independent executrix.

Carlton, who was at that time represented by counsel, opposed Vera’s appointment

and her request to probate Chlora’s 1999 will.

      In 2013, in a trial before the bench, the trial court admitted Chlora’s will to

probate and appointed Vera as the independent executrix of Chlora’s estate. In his

pro se brief, Carlton complains about the manner that his attorney handled the

case, and he concludes that he was deprived of the effective assistance of counsel.

However, Carlton fails to cite any authority for the proposition that the right to

effective assistance extends to a probate proceeding.

      With a few exceptions that are not pertinent here, the right to effective

assistance of counsel does not generally extend to civil cases. See Cherqui v.

Westheimer St. Festival Corp., 116 S.W.3d 337, 343-44 (Tex. App.—Houston

                                         2
[14th Dist.] 2003, no pet.); In re M.S., 115 S.W.3d 534, 544-45 (Tex. 2003)

(extending right to effective counsel to parental-rights termination cases); In re

Protection of H.W., 85 S.W.3d 348, 355-56 (Tex. App.—Tyler 2002, no pet.)

(noting that the right to effective counsel extends to involuntary civil commitment

cases). With respect to probate matters, however, the Fourteenth Court of Appeals

has noted that the constitutional right to be represented by effective counsel does

not apply. See Donihoo v. Carson, No. 01-08-00277-CV, 2010 Tex. App. LEXIS

2343, at **29-30 (Tex. App.—Houston [1st Dist.] Mar. 25, 2010, pet. denied).

Carlton’s arguments complaining that he received ineffective counsel are

overruled.

      Carlton also complains that the trial court admitted the will to probate and

appointed Vera as the executrix of Chlora’s estate before the bench trial occurred.

However, the record does not support Carlton’s claim. According to Carlton, the

file stamp on the documents in the clerk’s record shows that the documents at issue

were signed before trial. But, the file stamp shows when the documents were filed

with the clerk, and while the file stamps on the documents indicate when, by hour

and minute, the documents were filed of record, they do not indicate, by hour and

minute, when the trial judge signed them.




                                        3
      It is common that drafts of orders are filed for record before trial, and then

signed following the trial. See e.g., Tex. R. Civ. P. 305 (providing for the

submission and serving of proposed judgments). Additionally, the reporter’s record

shows that Carlton was present and participated—through counsel—during the

trial. After the parties rested and the parties presented argument, the trial court

asked whether anyone had a proposed order. Then, the trial court orally announced

its rulings, stating that the court would admit Chlora’s will for probate and appoint

Vera as the “independent execut[rix] to serve without bond contingent upon filing

the appropriate oath.” From the record before us, it is clear that the trial court did

not render the order at issue before the trial occurred. Instead, the record

demonstrates that the trial court signed the proposed order after the trial ended,

executing the proposed order that Vera’s attorney had filed earlier that same day.

Carlton’s arguments asserting that the trial court decided the contested matters

before hearing the evidence are overruled.

      Carlton also complains the reporter’s record is incomplete. However, the

reporter’s record of the trial appears to be complete, and Carlton did not seek to

correct the reporter’s record after it was filed in our court. See Tex. R. App. P.

10.2, 34.6(e)(3). Carlton’s complaints alleging the reporter’s record to be

incomplete are overruled.

                                          4
      Carlton also complains about several matters that relate to Vera’s

administration of Chlora’s estate. However, the order that is presently before us

admits the will to probate, appoints Vera as the independent executrix of the estate,

and orders the clerk to issue letters of testamentary. The order from which Carlton

appeals does not reflect that the trial court has ruled on any of his complaints that

relate to how Vera has administered the estate. We do not have jurisdiction based

on the present order to rule on Carlton’s remaining complaints, as the trial court

has not yet ruled on them.

      We affirm the trial court’s order admitting Chlora F. Corbin’s will for

probate and appointing Vera to be the independent executrix of Chlora’s estate.

      AFFIRMED.



                                                    _________________________
                                                        HOLLIS HORTON
                                                             Justice


Submitted on September 19, 2014
Opinion Delivered December 11, 2014

Before McKeithen, C.J., Horton and Johnson, JJ.




                                         5